 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 S. WAQAR HASIB (CABN 234818)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-7200
 7        FAX: (415) 436-6982
          waqar.hasib@usdoj.gov
 8

 9 COREY AMUNDSON (LABN 28865)
   Chief, Public Integrity Section
10
   AMANDA R. VAUGHN (MD Bar)
11 REBECCA G. ROSS (NY Bar)
   Trial Attorneys
12
           1400 New York Ave. NW
13         Washington, D.C. 20005
           Telephone: (202) 514-1412
14         Fax: (202) 514-3003
           amanda.vaughn@usdoj.gov
15         rebecca.ross@crm.usdoj.gov

16 Attorneys for United States of America

17                                UNITED STATES DISTRICT COURT

18                              NORTHERN DISTRICT OF CALIFORNIA

19                                          OAKLAND DIVISION

20   UNITED STATES OF AMERICA,                   )   CASE NO. 17-CR-474-JST
                                                 )
21           Plaintiff,                          )   NOTICE OF MANUAL FILING OF EXHIBIT R
                                                 )
22      v.                                       )
                                                 )
23   JAMES TONG,                                 )
                                                 )
24           Defendant.                          )
                                                 )
25

26

27

28

     NOTICE OF MANUAL FILING                     1
     17-CR-474-JST
 1

 2      Regarding: EXHIBIT R to the United States’ reply to defendant’s sentencing memorandum (Docket

 3 No. 197).

 4      This filing is in paper or physical form only, and is being maintained in the case file in the Clerk’s

 5 office. If you are a participant in this case, this filing will be served in hard copy shortly. For

 6 information on retrieving this filing directly from the court, please see the court's main web site at

 7 http://www.cand.uscourts.gov under Frequently Asked Questions (FAQ).

 8
     This filing was not e-filed for the following reason(s):
 9
           [ ] Voluminous Document (PDF file size larger than the e-filing system allows)
10
           [_] Unable to Scan Documents
11
           [ ] Physical Object (description):
12
           [X] Non-Graphic/Text Computer File (audio, video, etc.) on CD or other media
13
           [_] Item Under Seal
14         [_] Conformance with the Judicial Conference Privacy Policy (General Order 53).
15         [_] Other (description):
16
     DATED: January 22, 2020                                       Respectfully submitted,
17

18                                                                 DAVID L. ANDERSON
                                                                   United States Attorney
19
                                                                   COREY AMUNDSON
20                                                                 Chief, Public Integrity Section
                                                                   U.S. Department of Justice
21

22                                                                        /s/               _
                                                                   S. WAQAR HASIB
23                                                                 Assistant United States Attorney

24                                                                 AMANDA R. VAUGHN
                                                                   REBECCA G. ROSS
25
                                                                   Trial Attorneys
26

27

28

     NOTICE OF MANUAL FILING                          2
     17-CR-474-JST
